Opinion by
Sullivan, J.
The testimony indicated that these articles are used in the bathroom for bathing purposes, chiefly for bathing babies and small children, for the amusement of the children being bathed, and as ornaments in the bathroom. It was found that the evidence does not indicate that they are chiefly used for other purposes than the amusement of children. The protests were therefore overruled. G. A. 8867 (T. D. 40424), affirmed in United States v. Globe Overseas Corporation (13 Ct. Cust. Appls. 10, T. D. 40849), distinguished.